COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
  
NO. 
2-04-019-CV

   
IN RE WEEKLEY HOMES, L.P.                                                     RELATOR

  
------------
ORIGINAL 
PROCEEDING
------------
MEMORANDUM OPINION1
------------
        The 
court has considered relator's petition for writ of mandamus and the response 
and reply thereto and is of the opinion that relief should be denied.  
Accordingly, relator's petition for writ of mandamus is denied.
        Relator 
shall pay all costs of this original proceeding, for which let execution issue.
 
                                                                  PER 
CURIAM

  
 PANEL A:   CAYCE, 
C.J.; GARDNER and MCCOY, JJ.
 
DELIVERED: February 26, 2004


NOTES
1. 
See Tex. R. App. 
P. 47.4.